311 F.2d 225
JAMCO, INCORPORATED, an Oklahoma Corporation,v.Theodore F. CARLSON et al.
No. 6934.
United States Court of Appeals Tenth Circuit.
October 31, 1962.

Appeal from the United States District Court for the Western District of Oklahoma.
Duke Duvall and Jerry J. Dunlap, Oklahoma City, Okl., for appellant.
Philip H. Sheridan, Denver, Colo., Edward J. Fauss, Oklahoma City, Okl., and Emory L. O'Connell, Denver, Colo., for appellees.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed October 31, 1962, on motion of appellant.